             Case 19-10289-LSS      Doc 3640-3   Filed 06/11/21   Page 1 of 12




                                      EXHIBIT C




US-DOCS\124438087RLF1 25475962v.1
              Case 19-10289-LSS              Doc 3640-3         Filed 06/11/21         Page 2 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )     Chapter 11
                                                                )
IMERYS TALC AMERICA, INC., et al.,1                             )     Case No. 19-10289 (LSS)
                                                                )
                                                                )
                             Debtors.                           )     Jointly Administered
                                                                )
                                                                )

    ARNOLD & ITKIN LLP’S THIRD REQUEST FOR PRODUCTION OF DOCUMENTS
        TO THE OFFICIAL COMMITTEE OF TORT CLAIMANTS RELATING
            TO THE NINTH AMENDED JOINT CHAPTER 11 PLAN OF
              REORGANIZATION OF IMERYS TALC AMERICA, INC.
                        AND ITS DEBTOR AFFILIATES

                  Pursuant to Federal Rules of Bankruptcy Procedure 7026, 7034 and 9014, Federal

Rules of Civil Procedure 26 and 34, Arnold & Itkin LLP (“Arnold & Itkin”), on behalf of Talc

Personal Injury Claimants2 on whose behalf Arnold & Itkin has filed proofs of claim

(“Claimants”) hereby requests that the Official Committee of Tort Claimants, as defined below,

produce the documents described herein for inspection and copying at the offices of Pachulski

Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19899, Attn:

Laura Davis Jones, on or before April 30, 2021.

                                             I.       DEFINITIONS

                  The definitions of terms provided by the Federal Rules of Bankruptcy Procedure




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
2
  Capitalized terms not defined herein shall have the meanings ascribed to them in the Plan and the TDP (as those
terms are defined below).


DOCS_LA:337317.1 05471/001
               Case 19-10289-LSS       Doc 3640-3      Filed 06/11/21     Page 3 of 12



and the Federal Rules of Civil Procedure, where applicable, are incorporated herein by reference.

          1.     “Affiliate” shall have the meaning ascribed to that term in 11 U.S.C. section

101(2).

          2.     “Attorney Representatives” shall mean those attorneys and law firms representing

one or more members of the TCC.

          3.     “Ballot(s)” shall have the meaning ascribed to that term in the Solicitation

Procedures.

          4.     “Bevan” shall mean Bevan & Associates LPA, Inc., and each of its officers,

employees, agents, attorneys, representatives, or any other Person purporting to act on its behalf.

          5.     “Chapter 11 Cases” means the cases before the United States Bankruptcy Court

for the District of Delaware docketed as, or associated with, 19-10289.

          6.     “Claimant Representatives” shall mean those attorneys or law firms that

submitted one or more Master Ballots on behalf of one or more Claimants.

          7.     “Claimants” shall mean any individual who submitted a Ballot, and each of their

attorneys, agents, representatives, or any other Person purporting to act on his or her behalf.

          8.     “Class 4” shall have the meaning ascribed to that term in the Ninth Amended

Plan.

          9.     “Communication” means all inquiries, discussions, conversations, negotiations,

agreements, understandings, meetings, telephone conversations, letters, notes, telegrams,

correspondence, memoranda, emails, facsimile transmissions, or other form of verbal, written,

mechanical, or electronic disclosure, in Your actual or constructive control or custody or in the

control or custody of any current or former affiliates, representatives and advisors.

                                                  2
DOCS_LA:337317.1 05471/001
              Case 19-10289-LSS        Doc 3640-3      Filed 06/11/21     Page 4 of 12



        10.      “Concerning” means relating to, constituting, concerning, referring to, regarding,

bearing upon, supporting or negating, summarizing, pertaining to, alluding to, commenting upon,

touching upon, recording, consisting of, affecting, reflecting, discussing, describing, evidencing,

mentioning or having any logical or factual connection with the matter in question.

        11.      “Debtors” means the entities identified in footnote 1 hereto, and shall include,

without limitation, all of the debtors’ agents, attorneys, accountants, investigators, employees,

officers, consultants, and other persons acting or purporting to act on their behalf.

        12.      “Document” means any writings, recordings, electronic files and mails, or

photographs, whether original or duplicate, as defined in Federal Rule of Evidence 1001,

Bankruptcy Rule 7034 and Federal Rule of Civil Procedure 34(a), inclusively, including (but not

limited to) inter-office memoranda, notes to file, facsimile transmissions, financial statements,

bank statements, charts, appraisal reports, and other data compilations, in Your actual or

constructive control or in the custody any of any affiliates, representatives and advisors.

        13.      “FCR” means James L. Patton, Jr., the appointed future claims representative, in

these Chapter 11 Cases, including any attorneys, representatives, consultants, advisors or

anyone acting on the FCR’s behalf.

        14.      “Master Ballot” shall have the meaning ascribed to that term in the Solicitation

Procedures.

        15.      “Ninth Amended Plan” means the Ninth Amended Joint Chapter 11 Plan of

Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the

Bankruptcy Code, Case No. 19-10289 (LSS) filed January 27, 2021 [D.I. 2854], and any

subsequent amended or modified plan filed by any or all of the Debtors, the TCC or the FCR.

                                                   3
DOCS_LA:337317.1 05471/001
              Case 19-10289-LSS        Doc 3640-3      Filed 06/11/21     Page 5 of 12



        16.      “Period of Inquiry” means January 27, 2021 through the present.

        17.      “Person” means all natural individuals, corporations, partnerships, or other

business associations, and all legal entities.

        18.      “Plan Documents” has the meaning ascribed to that term in the Ninth Amended

Plan.

        19.      “Plan Proponents” means the Debtors, the TCC and the FCR.

        20.      “Prime Clerk” means Prime Clerk LLC, and each of its agents, attorneys,

employees, officers, consultants, and other Persons purporting to act on its behalf.

        21.      “Prime Clerk Declaration” shall mean the Declaration of Christina Pullo of Prime

Clerk LLC Regarding the Solicitation of Votes and Preliminary Tabulation of Ballots Cast on the

Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and its

Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Dkt. No. 3334].

        22.      “Revised Disclosure Statement” means the Disclosure Statement for the Ninth

Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor

Affiliates Under Chapter 11 of the Bankruptcy Code, Case No. 19-10289 filed with the Court on

January 27, 2021 [D.I. 2854] and any subsequent or modified disclosure statement filed by any

or all of the Debtors, the TCC or the FCR.

        23.      “Solicitation Procedures” shall mean the Solicitation Procedures for Plan of

Reorganization of Imerys Talc America and its Debtor Affiliates [Dkt. No. 2863-1] in these

Chapter 11 Cases.

        24.      “TAC Professionals” has the meaning ascribed to that term in the Plan.



                                                  4
DOCS_LA:337317.1 05471/001
              Case 19-10289-LSS            Doc 3640-3      Filed 06/11/21    Page 6 of 12



        25.      “TCC” means the Official Committee of Tort Claimants appointed in these

Chapter 11 Cases, including its individual members, and any other attorneys, representatives,

consultants, advisors or anyone acting on the TCC’s behalf.

        26.       “Voting Deadline” shall mean March 25, 2021.

        27.      “You” or “Your” means the TCC, as defined above.

                                         II.     INSTRUCTIONS

        1.       You are required to conduct a thorough investigation and produce all Documents

(as defined above) in Your possession, custody and control including all Documents in the

possession, custody and control of Your attorneys, investigators, experts, officers, directors,

employees, agents, representatives and anyone acting on Your behalf.

        2.       You are required to produce the following categories of Documents in compliance

with the Federal Rules of Bankruptcy Procedure 7026, 7034 and 9014, incorporating the

provisions of Federal Rule of Civil Procedure 26 and 34.

        3.       The use of either the singular or plural shall not be deemed a limitation and the

use of the singular should be considered to include the plural and vice versa.

        4.       The words “and” and “or” shall be both conjunctive and disjunctive; the word

“all” means “any and all”; and the word “any” means “any and all”; the word “including” means

“including without limitation.”

        5.       If You are unable to comply with a particular category of the requests below and

Document(s) responsive to the category exist, You must provide the following information:

                 a.          The date of the Document;

                 b.          The type of Document (e.g., letter, memorandum, report, etc.);

                                                      5
DOCS_LA:337317.1 05471/001
              Case 19-10289-LSS            Doc 3640-3      Filed 06/11/21    Page 7 of 12



                 c.          The name, address, telephone number and title of the author(s) of the

Document;

                 d.          The name, address, telephone number and title of each recipient of the

Document;

                 e.          The number of pages in the Document;

                 f.          The control number for the Document, if any;

                 g.          The present location(s) of the Document and the name, address and

telephone number of the person(s) who has (have) possession of the Document;

                 h.          A specific description of the subject matter of the Document; and,

                 i.          The reason why You cannot produce the Document or comply with the

particular category of request.

        6.       If You are unable to comply with a particular category of the requests below and

Document(s) responsive to the category do not exist, You must provide the following

information:

                 a.          The date of the Document;

                 b.          The type of Document (e.g., letter, memorandum, report, etc.);

                 c.          The name, address, telephone number and title of the author(s) of the

Document;

                 d.          The name, address, telephone number and title of each recipient of the

Document;

                 e.          The number of pages in the Document;



                                                      6
DOCS_LA:337317.1 05471/001
              Case 19-10289-LSS            Doc 3640-3      Filed 06/11/21    Page 8 of 12



                 f.          The last known location(s) of the Document and the name, address and

telephone number of the last known person(s) who had possession of the Document;

                 g.          A specific description of the subject matter of the Document;

                 h.          The date when the Document ceased to exist; and,

                 i.          The circumstances under which the Document ceased to exist (i.e.,

whether it was lost, stolen, discarded, destroyed, etc.).

        7.       You are required to produce the full and complete originals, or copies if the

originals are unavailable, of each Document responsive to the categories below along with all

non-identical copies and drafts in its or their entirety, without abbreviations, excerpts or

redactions. Copies may be produced in lieu of originals if the entirety (front and back where

appropriate) of the Document is reproduced and Responding Party or its authorized agent or

representative states by declaration or affidavit under penalty of perjury that the copies provided

are true, correct, complete and an accurate duplication of the original(s).

        8.       You are required to produce the documents as they are kept in the usual course of

business or to organize and label them to correspond with each category in these requests.

        9.       You are required to produce Electronically Stored Information (“ESI”) in

searchable form on DVDs, CD-ROMs, via FTP, or any other medium that is acceptable to

counsel to the propounding party. If necessary, all ESI shall be translated before production into

reasonably usable form. Unless otherwise specified, documents, reports, and other ESI created

using any version of Microsoft Word, Powerpoint, Excel, Visio, or Access, Word Perfect,

Oracle, or any other Microsoft, Adobe, or other currently available “off-the-shelf” application

shall be produced in native form; that is, the form in which the document is currently stored on

                                                      7
DOCS_LA:337317.1 05471/001
              Case 19-10289-LSS            Doc 3640-3      Filed 06/11/21    Page 9 of 12



whatever media it currently resides. The document should not be locked, resaved, restructured,

“scrubbed” of unapparent or hidden content or any other data or metadata, but rather should be

produced in a copy precisely reproducing its entire state as present in Your systems. Electronic

mail (e-mail) should be produced in native form; that is, in whatever database and/or

file/directory structures are used by Your e-mail processing software. All metadata and other

unapparent or hidden data related to mail messages shall be produced, including, but not limited

to, any file attachments, message priority flags, message read/access timestamps, and, in the case

of e-mail sent to distribution lists, information on the membership of such lists at the time the e-

mail was sent.

        10.      If You withhold or redact a portion of any Document under a claim of privilege or

other protection, each such Document must be identified by the following information:

                 a.          The date of the Document;

                 b.          The type of Document (e.g., letter, memorandum, report, etc.);

                 c.          The name, address, telephone number and title of the author(s) of the

Document;

                 d.          The name, address, telephone number and title of each recipient of the

Document;

                 e.          The number of pages in the Document;

                 f.          The control number for the Document, if any;

                 g.          The present location(s) of the Document and the name, address and

telephone number of the person(s) who has (have) possession of Document;



                                                      8
DOCS_LA:337317.1 05471/001
             Case 19-10289-LSS             Doc 3640-3     Filed 06/11/21     Page 10 of 12



                 h.          A general description of the subject matter of the Document or the portion

redacted without disclosing the asserted privileged or protected communication; and,

                 i.          The specific privilege(s) or protection(s) that Responding Party contends

applies.

                                 III.   REQUESTS FOR PRODUCTION

        1.       All Documents and Communications exchanged between You and (a) any

Claimant Representative, or (b) any Attorney Representative, or (c) any Plan Proponent, or (d)

Prime Clerk Concerning any proposed or submitted Master Ballot.

        2.       All Documents and Communications exchanged between You and (a) any

Claimant Representative, or (b) any Attorney Representative, or (c) any Plan Proponent, or (d)

Prime Clerk Concerning any actual, proposed, or requested extension of time to submit a Master

Ballot after the Voting Deadline or to waive the Voting Deadline.

        3.       All Documents and Communications exchanged between You and (a) any

Claimant Representative, or (b) any Attorney Representative, or (c) any Plan Proponent, or (d)

Prime Clerk Concerning the changing of any votes from a vote rejecting the Plan to a vote

accepting the Plan.

        4.       All Documents and Communications exchanged between You and (a) any

Claimant Representative, or (b) any Attorney Representative, or (c) any Plan Proponent, or (d)

Prime Clerk Concerning any defects in any submitted Master Ballots, including whether any

defects could, should, or would be corrected and whether any opportunity to cure the defect

would be offered to the party that submitted the Master Ballot.



                                                      9
DOCS_LA:337317.1 05471/001
              Case 19-10289-LSS      Doc 3640-3      Filed 06/11/21     Page 11 of 12



        5.       All Documents and Communications exchanged between You and (a) any

Claimant Representative, or (b) any Attorney Representative, or (c) any Plan Proponent, or (d)

Prime Clerk Concerning the filing or submission of Master Ballots.

        6.       All Documents and Communications exchanged between You and (a) any

Claimant Representative, or (b) any Attorney Representative, or (c) any Plan Proponent, or (d)

Prime Clerk Concerning whether Prime Clerk would, should, or did exercise its discretion to

contact voters to cure any actual or perceived defects in the Ballots, as provided on page 15 of

the Solicitation Procedures.

        7.       All Documents and Communications Concerning the withdrawal, alteration,

change or correction of any Master Ballot.

        8.       All Documents and Communications exchanged between You and Bevan

Concerning the submission or withdrawal of any Master Ballots or the change or withdrawal of

any vote contained on a Master Ballot submitted by Bevan.

        9.       All Documents and Communications exchanged between You and (a) any

Claimant Representative, or (b) any Attorney Representative, or (c) any Plan Proponent, or (d)

Prime Clerk Concerning Bevan’s submission or withdrawal of any Master Ballots or the change

or withdrawal of a vote reflected on a Master Ballot submitted by Bevan.

        10.      All Documents and Communications Concerning the submission of Master

Ballot(s) superseding the Master Ballot submitted by Bevan or any vote reflected on that Master

Ballot listed in Exhibit C to the Prime Clerk Declaration.




                                                10
DOCS_LA:337317.1 05471/001
             Case 19-10289-LSS   Doc 3640-3    Filed 06/11/21    Page 12 of 12




Dated: April ___, 2021                 PACHULSKI STANG ZIEHL & JONES LLP

                                       /s/ Laura Davis Jones
                                       Laura Davis Jones (DE Bar No. 2436)
                                       Debra I. Grassgreen (CA Bar No. 169978)
                                       John A. Morris (NY Bar No. 2405397)
                                       Peter J. Keane (DE Bar No. 5503)
                                       919 N. Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, DE 19899-8705 (Courier 19801)
                                       Telephone: (302) 652-4100
                                       Facsimile: (302) 652-4400
                                       Email:     ljones@pszjlaw.com
                                                  dgrassgreen@pszjlaw.com
                                                  jmorris@pszjlaw.com
                                                  pkeane@pszjlaw.com

                                       Special Bankruptcy Counsel to Arnold & Itkin LLP

                                       -and-

                                       ARNOLD & ITKIN LLP
                                       Jason A. Itkin
                                       6009 Memorial Drive
                                       Houston, TX 77007
                                       Main: 713.222.3800
                                       Fax: 713.222.3850
                                       Email: jitkin@arnolditkin.com

                                       Counsel to the Arnold & Itkin Plaintiffs




                                         11
DOCS_LA:337317.1 05471/001
